Citation Nr: 0021226	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  92-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the cervical region affecting Muscle group 
XXII, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1952 to July 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1991, by 
the New York, New York Regional Office (RO).  The veteran 
appealed this determination to the Board.  In October 1992, 
the veteran testified at a personal hearing at the RO before 
a member of the Board.  In February 1993 and April 1995, the 
Board remanded this case to the RO for further action.  The 
appellant was unrepresented in his appeal.

In October 1998, the Board determined that a 30 percent 
rating was warranted for the veteran's cervical spine 
disability.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  The 
veteran was represented in his appeal to the Court by the 
private attorney listed on the front page of this remand and 
has remained represented by this private attorney.  

The Court granted a Joint Motion for Remand and a Stay of 
Further Proceedings and vacated the Board's October 1998 
decision with respect to the issue on the front page of this 
decision.  The Court remanded the case to the Board, under 
the authority of 38 U.S.C.A. § 7252(a) (West 1991), for 
readjudication in compliance with the directives in the Joint 
Motion for Remand.


REMAND

In the Joint Motion for Remand, it was indicated that in the 
Board's October 1998 decision, the Board failed to provide 
reasons and bases for rejecting an evaluation of the service-
connected cervical spine disability under Diagnostic Code 
5285 based on limitation of motion.  It was noted that the 
Board applied the provisions of Diagnostic Code 5285 to award 
a 10 percent rating for the veteran's neck disability based 
on deformity of a vertebral body in addition to the 20 
percent rating under Diagnostic Code 5322.  It was further 
noted that in that regard, the Board did not consider whether 
a rating based on limitation of motion of the cervical spine, 
as required under Diagnostic Code 5285, could provide a 
rating greater than that currently assigned under Diagnostic 
Code 5322.  Thus, this matter was remanded for the Board's 
consideration.  

Subsequent to the Joint Motion for Remand, the veteran's 
representative has submitted additional correspondence 
showing that the veteran has received private and VA 
treatment for his cervical spine disability and these 
treatment records are not of record.  Also, in a letter, 
dated in July 2000, the veteran's attorney submitted 
additional medical evidence and arguments pertaining to the 
veteran's case.

The VA has a duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991).  Fulfillment of the VA 
statutory duty to assist the appellant includes the 
procurement and consideration of any relevant VA or other 
medical records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ferraro v. Derwinski, 1 Vet. App. 326 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Moreover, the Court has 
stated that the duty to assist claimants in developing the 
facts pertinent to their claims may, under appropriate 
circumstances, include a duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In addition, the VA's duty to assist 
includes the conduct of VA examination where the record does 
not adequately reveal the current state of the claimant's 
disability.  Proscelle citing Schafrath V. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The Court has also held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle, 2 Vet. App. at 632. 

Accordingly, the Board finds that the RO should obtain these 
records and thereafter afford the veteran a current VA 
examination.  The veteran's representative indicated that the 
veteran has been treated by the Northport VA Medical Center; 
Dr. Roy M. Speiser of Glen Cove, New York; Dr. Vincent J. 
Leone of Great Neck, New York; and the North Shore University 
Hospital (NSUH) of Glen Cove, New York.  

In addition, the veteran's representative has raised the 
issues of service connection for cervical degeneration 
secondary to service-connected cervical disability as well as 
the issue of entitlement to a total disability rating based 
on individual unemployability.  The Board notes that 
additional issues were previously referred by the Board to 
the RO; however, these issues have not been adjudicated.  
Since the veteran's representative appears to present the 
argument that the alleged cervical degeneration may be part 
and parcel of the service-connected cervical disability and 
since this claim is being remanded for other matters, the 
Board refers these issues to the RO for the proper action.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Northport VA Medical 
Center.

2.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from Dr. 
Roy M. Speiser of Glen Cove, New York; 
Dr. Vincent J. Leone of Great Neck, New 
York; and the North Shore University 
Hospital (NSUH) of Glen Cove, New York.  
These records should be associated with 
the claims file.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's residuals of a shell fragment 
wound of the cervical region affecting 
Muscle group XXII.  All indicated x-rays 
and laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examiner should perform range of motion 
studies of the cervical spine taking into 
considerations the directives of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), if 
applicable.  In addition, the examiner 
should indicate if limitation of motion 
of the cervical spine is slight, 
moderate, or severe as compared to normal 
range of motion.  

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for residuals of a shell 
fragment wound of the cervical region 
affecting Muscle group XXII taking into 
consideration all applicable codes 
including those for limitation of motion 
as well as muscle injury to include 5285, 
5290, and 5322.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

5.  The RO should review the veteran's 
claim for entitlement to service 
connection for cervical degeneration 
secondary to his service-connected 
cervical spine disability.  The RO should 
consider if that alleged disorder is part 
and parcel of the veteran's service-
connected cervical spine disability, and, 
if so, it should be rated in conjunction 
with that disability, if applicable.  In 
addition, the RO should consider if 
entitlement to a total disability rating 
based on individual unemployability is 
warranted.  If any claim is not resolved 
to his satisfaction, the veteran and his 
representative should so be advised.  If 
the veteran files a timely notice of 
disagreement, he and his representative 
should be provided with a statement of 
the case as required by 38 
U.S.C.A. § 7105(d) (West 1991) as to any 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




